NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NEW SHOW STUDIOS, LLC, a Nevada                 No. 16-56906
limited liability company; et al.,
                                                D.C. No. 2:14-cv-01250-CAS-
                Plaintiffs-Appellees,           MRW

 v.
                                                MEMORANDUM*
GREG HOWE, an individual and DOES, 1
through 20, inclusive,

                Defendants-Appellants.

                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Greg Howe appeals pro se from the district court’s entry of default judgment

against him in this defamation action. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion the district court’s decision to order


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Appellees’ request for oral
argument, set forth in the answering brief, is denied.
default judgment. Estrada v. Speno & Cohen, 244 F.3d 1050, 1056 (9th Cir.

2001). We may affirm on any basis supported by the record. Johnson v. Riverside

Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      The district court did not abuse its discretion by entering default judgment

against Howe because within one week of trial he attempted to terminate his

attorney, failed to retain replacement counsel, and failed to notify in advance the

district court and opposing counsel that he would not attend trial, which resulted in

substantial prejudice to appellees. See Ringgold Corp v. Worrall, 880 F.2d 1138,

1141 (9th Cir. 1989) (stating that district court has broad latitude to impose the

sanction of default for non-attendance at trial).

      Denial of Howe’s requests to transfer venue was not an abuse of discretion

because Howe unreasonably delayed in seeking transfer until after the date

scheduled for the commencement of trial. See Allen v. Scribner, 812 F.2d 426, 436

(9th Cir. 1987) (setting forth standard of review and upholding district court’s

denial of motion to transfer venue “notwithstanding possible inconvenience to the

witnesses” because “the transfer of this case undoubtedly would have led to

delay”).

      AFFIRMED.




                                           2                                   16-56906